Citation Nr: 0620349	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of cold weather injuries of the left 
hand.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of cold weather injuries of the right 
hand.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama, which, inter alia, denied the veteran's 
claim seeking entitlement to service connection for a 
bilateral knee disorder.  The RO granted the veteran's claim 
for service connection for residuals of cold injuries of the 
left and right hands and assigned a noncompensable rating.  
In October 2003, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  

In a February 2006 rating decision, the RO assigned 20 
percent ratings for the veteran's service-connected right and 
left hand cold weather injuries, effective from May 1, 2000.  
As this does not represent the highest possible benefit, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The issue of service connection for a bilateral knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected residuals of cold injuries to 
his right and left hands are not manifested by arthralgia or 
other pain, numbness or cold sensation plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities such as osteoporosis, subarticular punched out 
lesions, or osteoarthritis.





CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of cold injuries of the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of cold injuries of the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a March 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence for his increased ratings claim for his 
service-connected residuals of cold injuries.  Specifically, 
the March 2004 letter informed the veteran what additional 
information or evidence was needed to support his claim, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  However, in light of the Board's 
determination that the criteria for higher disability ratings 
for the veteran's service-connected disabilities of the hands 
have not been met, no effective date or higher rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman, supra.  
The appellant has not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service medical records, VA and non-VA medical records and 
examination reports, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).




Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Since the present appeal arises 
from an initial rating decision, which established service 
connection and assigned the initial disability ratings, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

To receive a 30 percent rating for cold injury residuals 
under the Rating Schedule, the veteran must show: arthralgia 
or other pain, numbness or cold sensation plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities such as osteoporosis, subarticular punched out 
lesions, or osteoarthritis.  At the veteran's November 2005  
examination, he asserted that on cold exposure his hands 
become numb and turn white, turn red as he warms and then 
become bluish or grayish.  The medical examiner reported that 
he does not have hyperhidrosis or significant pain.  He has 
numbness and paresthesias only when exposed to cold 
temperature.  The veteran stated that he believes his nails 
crack in the winter; however, upon examination his hands were 
entirely normal and his nails were in good repair with no 
cracking or pitting.  Therefore, the standards for a 30 
percent rating have not been met.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2005).

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's residuals of cold weather injuries of the hands 
have been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.  There is no 
evidence of record that the veteran's service-connected right 
and left hand disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability ratings in excess of 20 percent for the veteran's 
service-connected residuals of cold weather injuries of the 
hands.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 20 percent for residuals of 
cold weather injuries of the left hand is denied.

A disability rating in excess of 20 percent for residuals of 
cold weather injuries of the right hand is denied.


REMAND

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Service medical records do not show any 
treatment for the veteran's knees while in active service.  
His February 2000 separation examination report refers to 
knee pain, but does not indicate any knee disorder.  A 
September 2000 VA medical examination report reflects a 
diagnosis of degenerative joint disease; however 
contemporaneous x-ray reports show normal results.  VA 
medical records show that the veteran was diagnosed with 
osteoarthritis in his knees in July 2002 and April 2003, but 
his x-rays in May 2002 and April 2003 are normal.  In this 
regard, a private examiner noted on examination in May 2003 
that additional studies that included magnetic resonance 
imaging (MRI) would be considered.  The impression was 
bilateral knee pain due to degenerative arthritis.  

A November 2005 VA examiner notes the veteran has 
patellofemoral syndrome bilaterally.  A January 2006 VA 
examiner opines that the veteran may have "what could be 
simply stated as early arthritic pain of the knees and as 
such undetected on x-rays."  The examiner further states 
that his present condition is typically due to overuse.   The 
veteran should be scheduled for an orthopedic examination to 
determine if he has arthritis in his knees and, if so, 
whether it was incurred in or aggravated by service, or was 
manifested within one year of service.

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that (1) explains the information or 
evidence needed to establish an initial 
disability rating and effective date, if 
service connection is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  After completion of 1 above, VA 
should schedule the veteran for an 
orthopedic examination, by an appropriate 
examiner who has not previously examined 
him, in order to determine the nature and 
etiology of the veteran's bilateral knee 
disorder.  The examiner should take a 
complete history from the veteran and 
review the entire claims file, and must 
indicate in the examination report that 
such was performed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, to 
include X-rays and MRI studies.  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide an opinion as to whether the 
veteran has arthritis in his knees, and, 
if so, whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's arthritis (1) began 
in, was incurred during or was aggravated 
by active military service; (2) was 
manifested within one year of discharge 
from active military service; or (3) is 
related to any post-service event(s) or 
diseases including the aging process.  

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in written reports.  If the 
etiology of the disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.  
 
3.  After completion of the above, VA 
should readjudicate the appellant's claim 
for service connection for a bilateral 
knee disorder.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


